Citation Nr: 1433643	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a head injury, hereafter referred to as traumatic brain injury(TBI); rated as noncompensable prior to October 23, 2008, and 40 percent thereafter.  

2.  Entitlement to total individual disability unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that confirmed a noncompensable rating for TBI.

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.  

In February 2012, the Board determined that a claim of TDIU had been raised and remanded the matter along with the increased rating claim for further development.  

In a February 2014 rating decision, the RO increased the disability rating for TBI to 40 percent, effective October 23, 2008.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of the Veteran's TBI have been manifested from the date entitlement arose by mild impairment of memory, concentration difficulties, impulsivity, anxiety, and mild headaches. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the period from the date entitlement arose through October 22, 2008 for residuals of the Veteran's TBI have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes (DC) 8045- 9304 (2007 & 2013).

2.  As of October 23, 2008, the criteria for a rating in excess of 40 percent for residuals of the Veteran's TBI have not been met. 38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes (DC) 8045(2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO sent letters to the Veteran in January 2007 and September 2012 providing him notice before adjudication of his claims, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in February 2007 and September 2012 in relation to his claims.  These examinations addressed the pertinent criteria, and there is no argument or indication that they are inadequate.  

The Board's February 2012 remand was for purposes of issuing a notice letter for the issue of entitlement to TDIU and obtaining an additional examination and opinions regarding TBI and TDIU.  A review of the record shows that the VA has complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, Social Security Administration (SSA) records were obtained and associated with the claims file.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Disability Ratings & Traumatic Brain Injury

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2013).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are assignable during the course of the appeal for an increased rating in order to account for changes in the level of disability.  Hart v. Shinseki, 23 Vet. App. 9 (2009)

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, when analyzing residuals of a TBI, if the disability manifests in two (or more) different disabilities, then two (or more) separate ratings should be assigned.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006); Smith v. Nicholson, 19 Vet. App. 63 (2005); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.124a.

The residual symptoms of the Veteran's TBI are currently rated under Diagnostic Codes 8045.  See 38 C.F.R. § 4.124a.  Diagnostic Code 8045 was amended effective October 23, 2008.  

The new rating criteria apply to claims received on or after October 23, 2008 or if which the Veteran requests evaluation under the new criteria.  DC 8045, Note (5).  The RO has evaluated the Veteran's claim under the new criteria in its February 2014 Supplemental Statement of the Case.  Although the Veteran had not requested such consideration, his representative submitted a January 2012 brief in which he appeared to argue that the Veteran was entitled to a higher rating based on the new criteria.  The argument is construed as a request for review under the new criteria.

At the time of the claim, Diagnostic Code 8045 (which provides for the evaluation of brain disease due to trauma) provided for separate ratings under the appropriate diagnostic code for purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following brain trauma.  See 38 C.F.R. § 4.124a DC 8045 (2007).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and could not be combined with any other rating for a disability due to brain trauma.  See id.

A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).

The current version of Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, DC 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Evaluation assigned is based upon the highest level of severity for any facet contained on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table; where 0 is equal to 0 percent; 1 is equal to 10 percent; 2 is equal to 40 percent; and 3 is equal to 70 percent.  The evaluation assigned will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

Whether or not they are part of cognitive impairment, subjective symptoms are to be evaluated under the Subjective Symptoms facet in the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  38 C.F.R. § 4.124a, DC 8045.  However, a separate evaluation is warranted when there is a subjective symptom with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of Ratings for Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

III. Analysis

The period prior to October 23, 2008

On a VA examination in February 2007, the Veteran reported a poor memory, poor organizational skills, and dizzy spells several times per year.  He denied urinary or stool incontinence, seizures, or recurrent headaches.  All findings following a neurological examination were noted to be normal. 

Following additional examination later in February 2007, the examiner noted that due to the Veteran's poor judgment and memory, he would have an intermittent inability to perform activities of daily living, but could perform self-care; and would have difficulty establishing and maintaining effective work/school relationships.  

For the period prior to October 23, 2008, the residuals of a TBI merit a 10 percent disability rating.  The Veteran reports subjective symptoms such as dizziness, poor memory, and poor organizational skills.  See VA Examination on February 2, 2007.  Subjective complaints merit a 10 percent disability, but no higher, under Diagnostic Code 8045. 

The Veteran is not shown to have a diagnosis of multi-infarct dementia associated with brain trauma and purely neurologic manifestations as envisioned in the old criteria were not reported.  As such, the evidence does not warrant a rating higher than 10 percent, under the prior criteria at any point during this appeal. 

The period beginning October 23, 2008

The Veteran was afforded a VA examination in September 2012.  The findings were as follows:


Cognitive Symptoms 

The examiner noted the presence of mild concentration difficulties and a 1987 neurological report describing low concentration.  He concluded this corresponded with a level "2" under the new regulations.  Orientation, visual spatial orientation, communication, and consciousness were all normal, resulting in a level "0" for each category.  The Veteran was noted to have mildly impaired judgment, occasionally inappropriate social interaction, occasional mildly slowed motor activity, and one or more neurobehavioral effects (impulsivity and anxiety) that occasionally interfered with workplace and social interaction.  These findings resulted in a level "1" for each category.  

The examiner also noted that the Veteran had three or more subjective symptoms that moderately interfered with his work, activities of daily living or work, family, or other close relationships.  These symptoms were noted as mild headaches, irritability, and anxiety.  These symptoms result in a level "2" rating.  

Following the instruction from the Evaluation of Cognitive Impairment and Subjective Symptoms in Diagnostic Code 8045, the highest facet evaluation is to be used to determine the overall rating.  38 C.F.R. § 4.124a , DC 8045.  Here, level "2" impairment is the highest rating assigned for mild functional impairment and subjective symptoms; therefore cognitive impairments from TBI merit a 40 percent disability for the period beginning October 23, 2008.  See id.

The next highest rating available of 70 percent is not warranted, as the Veteran did not score a "3" in any of the applicable facets. 

Emotional/Behavioral Symptoms 

While VA treatment records show a diagnosis of non-service connected psychosis, the September 2012 VA examiner did not provide a diagnosis for a mental disorder as a residual of TBI.  The only diagnoses given were "History of severe TBI" and "Chronic daily headache," which was noted not to be related to TBI.  As there is no diagnosis of a mental disorder, a separate rating under § 4.130 is not for consideration.  

Physical Symptoms 

On the September 2012 VA examination, the Veteran reported experiencing constant headache pain on both sides of his head lasting less than 1 day.  He denied migraine headaches.  It was noted that the Veteran had erectile dysfunction but the examiner indicated that it was less likely as not related to a central nervous system disease.  It was also noted that the Veteran's gait was currently limited due to a recent hip surgery.  Neurological examination revealed decreased tendon reflexes in the bilateral biceps, right knee, and bilateral ankles. 

With regard to the Veteran's headaches, the examiner stated they were not likely related to the Veteran's TBI given the lack of temporal association in the initial post-injury assessments and neurological examination in 1987.  The Board notes, however, that while a diagnosis of migraine headaches was not provided, the Veteran's subjective reports of headaches have been considered under the Subjective Symptoms criteria on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

With regard to the Veteran's gait and mildly decreased motor activity, the examiner indicated that previous records and neurological examinations suggested that there was no residual neurological motor dysfunction.  The examiner further explained that the significance of the Veteran's mildly asymmetric knee and ankle reflexes was uncertain with the lack of other localized neurological symptoms or signs.  He concluded that there was no evidence of motor neurological disturbance that would be expected to be the result of his in-service TBI.  

The evidence does not show the Veteran has a physical disability resulting from TBI that can be rated under a separate diagnostic code.  

In sum, the Board finds that the Veteran should be assigned a 40 percent rating, but no higher, for the period beginning October 23, 2008.  The Veteran is not entitled to a rating higher than 40 percent because the highest severity level was "2".  The Board has considered whether any other applicable diagnostic codes could result in a higher rating, but the Board finds that the diagnostic codes applied herein are the most appropriate.

IV. Extraschedular Consideration

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The evidence does not warrant referral of the Veteran's appeal for extraschedular consideration.  The manifestations of his disability are contemplated by the rating criteria.  For example, the Veteran's symptoms of memory problems, concentration difficulties, and anxiety are considered in the applicable rating criteria.

In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.


ORDER

An increased rating of 10 percent for residuals of TBI for the period prior to October 23, 2008 is granted.

An increased rating, in excess of 40 percent, for residuals of TBI for the period beginning October 23, 2008 is denied. 


REMAND


The Veteran is currently rated at 40 percent for the single service-connected disability of residuals of a traumatic brain injury.  Thus, he does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  However, there is evidence in the Veteran's claims file that he is unable to work due to his service-connected disability.

It is VA policy is to grant a TDIU in all cases where the service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board, however, is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of Compensation and Pension Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


